Citation Nr: 1000846	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service connected 
low back disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service connected 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1958 to June 1961, and from November 1961 to August 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Houston, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

When these issues were previously before the Board in March 
2008, they were remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for additional evidentiary 
development.  The claims have now been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  Currently diagnosed left knee diagnosed left knee 
disability was not first manifested in service; the 
preponderance of the evidence of record is against a finding 
that the current left knee disability is related to service 
or to a service connected disability.

2.  Currently diagnosed right knee diagnosed right knee 
disability was not first manifested in service; the 
preponderance of the evidence of record is against a finding 
that the current right knee disability is related to service 
or to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2009).

2.  The criteria for service connection of a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in August 2007 and 
May 2008 letters, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the appellant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2009 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the appellant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran alleges that his service connected low back 
disability has caused disability of the left and right knees.  
As the analysis applicable to each knee is substantially the 
same, they are discussed together here.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

Service treatment records reveal a single complaint of left 
knee problems in April 1962.  The Veteran stated that he had 
fallen on the knee.  Whirlpool therapy and use of an ACE 
bandage was prescribed.  Subsequent records show no further 
left knee treatment or complaints.  There are no service 
records showing any right knee problems or complaints.  The 
Veteran's final separation examination indicates no 
abnormalities or subjective complaints of either left or 
right knee problems.  

Post service medical records show that although the Veteran 
made complaints regarding a low back disability in the years 
after service, he did not refer to or raise knee complaints 
until 2003, more than 40 years after his separation from 
service.  Records do reflect reports of lower extremity pain 
referable to the service connected back, but these were 
related to radiating pain, and not to joint problems.  The 
Veteran complained of "arthritis type pain" in his legs, 
but VA and private treatment records reveal no diagnosis of 
arthritis of the knees, either clinically or by x-ray.

At a July 2003 VA contract examination, the Veteran reported 
that he began experiencing bilateral knee pain in 1997 or 
1998.  He stated that he had arthritis of the knees, and had 
been diagnosed two years prior.  He denied any injury to the 
knees, and stated his belief that the problems developed 
secondary to his back and hips.  His knees were painful, 
rating a 4/10 on the pain scale; pain increased with flexion 
and standing.  The problems occurred daily, and could last 
for hours at a time.  Flare-ups caused difficulty squatting 
and walking, but were not incapacitating.  X-rays of the left 
and right knees were "within normal limits," but the right 
knee x-ray also demonstrated an rod in the tibia, with old 
healed fractures of the tibia and fibula.  Physical 
examination showed a full range of motion of both knees.  The 
joints were stable on objective testing, and the examiner 
reported no functional impairment from pain, weakness, 
fatigue, lack of endurance, or incoordination.  The doctor 
opined that there was no current disability of either the 
left or right knees in the absence of any pathology.

In 2005, MRIs of the right and left knees were obtained by VA 
doctors.  A January 2005 MRI of the right knee showed 
degeneration of the posterior horn of the medial meniscus, 
and changes of the patellar tendon and lateral patellar 
retinaculum.  It was not clear if these changes were 
posttraumatic or postsurgical.  A March 2005 MRI of the left 
knee demonstrated severe chondrosis and focal thinning and 
edema in the medial tibial compartment.  There was no other 
significant abnormality.  

At a May 2006 VA spine examination, the Veteran reported that 
he used a cane, alternating between the left and right sides, 
to assist with ambulation due to his knee pain.  Doctors 
noted radiating pain, consistent with sciatica, but did not 
specifically comment on the presence or absence of knee joint 
problems.

A VA joints examination was conducted in September 2009.  The 
examiner was able to review the claims file in its entirety.  
The Veteran could not recall any specific injury of the 
knees, and stated that everything began to hurt after he 
injured his back in service.  He complained of pain, 
stiffness, weakness, and impaired motion of the knees.  He 
could not stand for long, or walk more than a few yards.  He 
used a cane at all times.  "Minute" crepitation was present 
bilaterally, and the range of motion of the knees was 0 to 
130 degrees.  The examiner staged that there was no objective 
evidence of painful motion of either the left or right knees.  
A leg length discrepancy between left and right, which had 
been previously noted in treatment records, was observed.  
Updated studies of the leg lengths and the right tibia and 
fibula noted a history of "fracture right patella 
and...surgical intervention 1997 after assailant attack."  The 
examiner diagnosed stable left and right knee joints, with 
minimal degenerative changes bilaterally.  He also diagnosed 
an old right fibular fracture and open reduction with 
internal fixation of the right knee.  The examiner noted that 
there was no indication of knee involvement at the time of 
the Veteran's in-service back injury, and although a left 
knee injury was treated in 1962, this was independent of the 
back.  The examiner noted a 1966 VA examination showing back 
complaints but no reports of knee problems; there were no 
knee complaints at the time of the initial filing of a claim 
of service connection for the low back disability in 2001.  
The matter was first raised in 2002 after service connection 
for the back had been established.  The examiner opined, 
based upon review of the claims file and physical 
examination, that "there is no evidence of record that would 
lead a logical person to the nexus conclusion that [the 
Veteran's] knees have anything to do with service or his back 
complaints.  His [bilateral knee disabilities] are the 
product of life circumstances and aging."  The doctor also 
noted that there was evidence of severe trauma to the right 
tibia, resulting in a "horrific injury."  The Veteran would 
not discuss the event, however, and there was no 
documentation related to such in the file.  This injury had 
resulted in significant shortening of the right leg and 
alteration of the gait; he speculated that given the nature 
of the injury to the right leg the veteran had likely 
sustained trauma to more of his body, and such would account 
for his musculoskeletal complaints.

The record reflects no medical or competent lay evidence 
relating any currently diagnosed left or right knee 
disability to service or a service connected disease.  No 
chronic knee disability has existed since service, as 
demonstrated by the medical evidence of record and the 
Veteran's own statements.  As of July 2003, there was no 
objective evidence of any knee disability.  The Veteran's 
reports of a diagnosis of arthritis are rebutted by x-ray 
findings, and no functional impairment of the left or right 
knees was shown until 2009, when crepitus and slight 
limitation of motion were objectively measured bilaterally.  
The sole medical opinion of record reflects that the 
currently diagnosed degenerative changes of the left and 
right knees are consistent with aging.  Moreover, there is 
evidence of a "horrific" injury in approximately 1997 which 
the recent VA examiner opines could account for the current 
disability; the Veteran's gait was altered by the post-
service shortening of his right leg, and not by his service 
connected back disability.  

The Veteran genuinely believes that his left and right knee 
disabilities were caused by his service connected back 
condition.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his bilateral knee impairment, and his views are of no 
probative value.  Even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
discussed the evidence of record in detail and provided a 
complete rationale for his medical opinion.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claims; 
there is no reasonable doubt to be resolved; and service 
connection for left and right knee disabilities is not 
warranted.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


